DISMISS and Opinion Filed June 25, 2019




                                           Court of Appeals
                                                            S     In The


                                    Fifth District of Texas at Dallas
                                                       No. 05-19-00257-CV

                        THOMAS K. GIPSON, Appellant
                                    V.
         DEUTSCHE BANK AS TRUSTEE FOR MORGAN STANLEY IXIS, Appellee

                                        On Appeal from the 95th District Court
                                                Dallas County, Texas
                                        Trial Court Cause No. DC-13-08067-D

                                          MEMORANDUM OPINION
                       Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                       Opinion by Chief Justice Burns
           The docketing statement and clerk’s record in this case are past due. By postcard dated

March 1, 2019, we informed appellant the docketing statement in this case was due. We cautioned

appellant that failure to file the docketing statement within ten days might result in the dismissal

of this appeal without further notice. By letter dated April 25, 2019, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s record.1 We directed

appellant to provide verification of payment or arrangements to pay for the clerk’s record or to

provide written documentation appellant had been found entitled to proceed without payment of

costs within ten days. We cautioned appellant that failure to do so would result in the dismissal of




     1
       The notice was returned to the Court as undeliverable. A deputy clerk called and left a voice mail message requesting appellant to update
his mailing notice. Appellant has not updated an address with the Court.
this appeal without further notice. To date, appellant has not provided the required documentation

or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE

190257F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 THOMAS K. GIPSON, Appellant                      On Appeal from the 95th District Court,
                                                  Dallas County, Texas
 No. 05-19-00257-CV       V.                      Trial Court Cause No. DC-13-08067-D.
                                                  Opinion delivered by Chief Justice Burns.
 DEUTSCHE BANK AS TRUSTEE FOR                     Justices Whitehill and Nowell participating.
 MORGAN STANLEY IXIS, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellee DEUTSCHE BANK AS TRUSTEE FOR MORGAN
STANLEY IXIS recover its costs of this appeal from appellant THOMAS K. GIPSON.


Judgment entered June 25, 2019




                                            –3–